Citation Nr: 0030120	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  98-06 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) wherein the veteran's disability 
evaluation for PTSD, that had been 100 percent disabling from 
October 3, 1989, was reduced to 70 percent disabling 
effective May 1, 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  At the time of the rating reduction, effective May 1, 
1998, the veteran's 100 percent evaluation for PTSD had been 
in effect for more than eight years.

3.  Sustained material improvement of the veteran's PTSD 
under the ordinary conditions of life has not been 
demonstrated.


CONCLUSION OF LAW

Restoration of a 100 percent evaluation for PTSD is 
warranted.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.343, 3.344 (1999); Brown v. Brown, 5 Vet.App. 413 
(1993).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant evidence has 
been properly developed and that no further action is 
required to comply with the statutory duty to assist.  
38 U.S.C.A. § 5107.  

In a December 1989 rating decision, the RO granted service 
connection for PTSD and assigned a 100 percent disability 
evaluation from October 3, 1989.  By rating action of 
February 1998, the 100 percent evaluation was reduced to 70 
percent, effective May 1, 1998, pursuant to 38 C.F.R. 
§ 3.105(e).  The reduction was based on review of the 
evidence then of record, including reports of VA examinations 
in July and November 1997, with the RO finding that the 
veteran's symptoms did not support a total evaluation.  A 
report of the July 1997 VA examination, which diagnosed PTSD, 
noted the veteran had last worked in 1986, and that he 
appeared to be profoundly impaired in his level of social, 
vocational and industrial adjustment.  The November 1997 VA 
examination report noted the examiner's opinion that the 
veteran's inability to function in the workplace appeared to 
be due to his service-connected PTSD.

Total disability ratings are not to be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all of the facts of record, and 
consideration must be given to whether the veteran attained 
improvement under the ordinary conditions of life, such as 
while working or actively seeking work, or whether the 
veteran's symptoms have been brought under control by 
prolonged rest, or generally, by following a regimen which 
precludes work; if the veteran has been following a regimen 
that precludes work, reduction from a total disability rating 
will not be considered pending reexamination after a period 
of employment, such as three to six months.  38 C.F.R. § 
3.343(a). 

It is essential that the entire record of examinations and 
the medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement will not be reduced on 
any one examination, except in those instances where all of 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, 
though material improvement is clearly reflected, the RO must 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).  The above 
provisions apply to ratings that have continued at the same 
level for at least five years.  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement in these 
disabilities will warrant a reduction in rating.  38 C.F.R. § 
3.344(c).

According to the United States Court of Appeals for Veterans 
Claims (Court) in Brown v. Brown, 5 Vet.App. 413 (1993), when 
there is a reduction of a veteran's rating without observance 
of applicable law and regulation, such as 38 C.F.R. § 3.344, 
the rating is void ab initio and will be set aside as "not in 
accordance with law."  Id. at 422.  The Court also concluded 
that "...the duration of a rating for purposes of § 3.344(c) 
must be measured from the effective date assigned that rating 
until the effective date of the actual reduction."  Id. at 
417.

The veteran had been assigned a 100 percent evaluation for 
PTSD , for over eight years when this rating was reduced to 
70 percent by rating decision of February 1998.  However, the 
RO did not discuss the effects of 38 C.F.R. §§ 3.343 or 3.344 
on the reduction in either the rating action, the March 1998 
statement of the case or the September 1999 supplemental 
statement of the case.  In this regard, the Board notes that 
the record reflects the veteran has not worked since 1986, 
and that the most recent VA examiners concluded the veteran 
had profound social and industrial impairment, and that his 
inability to function in the workplace was due to his PTSD.  
Since the veteran's 100 percent evaluation for PTSD was 
reduced without observation of the above noted applicable 
regulations, the reduced rating is void ab initio.  Moreover, 
the preponderance of the evidence of record at the time of 
the rating reduction, including as noted above, failed to 
demonstrate material improvement of the PTSD under the 
ordinary conditions of life, such as while working or 
actively seeking work.  Consequently, the evaluation for PTSD 
is restored to 100 percent, as of the date of the reduction, 
May 1, 1998.  

The Board notes that in his notice of disagreement, received 
in March 1998, the veteran maintained that his PTSD prevented 
him from obtaining or maintaining any type of gainful 
employment.  As the Board has restored the 100 percent 
evaluation for PTSD, it need not address the veteran's 
argument regarding a total disability rating based on 
individual unemployability due to service-connected 
disability.  


ORDER

Restoration of a 100 percent evaluation for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 

